DETAILED ACTION

Response to Amendment
Examiner acknowledged that claims 1, 12, and 17 are independent claims. Examiner also acknowledged Applicant's amendments and arguments filed on 03/02/2021 are persuasive. Therefore, all claim rejections stated in the most recent Office Action mailed 03/02/2021 are withdrawn. 

Election/Restriction
Claims 1, 12, and 17 are allowable as reasons stated in the Allowable Subject Matter session below. The restriction requirement among species, as set forth in the Office action mailed on 10/06/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/20/2020 is withdrawn. Instant amended claims 4, 7, and 15, directed to non-elected species, will be considered because the claim(s) requires all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
	Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Instant independent claim 1 includes wherein an entirety of the abutment portion is formed in an inside (i.e. within) of the frame, in combination with the other recited elements, was not reasonably found in the Prior Art.

Claims 2-11 are allowable based on their dependency on claim 1. 

Instant independent claim 12 includes wherein an entirety of the abutment portion is formed in an inside of the frame, in combination with the other recited elements, was not reasonably found in the Prior Art.

Claims 13-16 are allowable based on their dependency on claim 12. 



Claims 18-20 are allowable based on their dependency on claim 17. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday-Friday from 11AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861     

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861